United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-1930
                                 ___________

Rhonda Tenkku,                         *
                                       *
      Plaintiff - Appellant,           *
                                       *
      v.                               *
                                       * Appeal from the United States
Normandy Bank;                         * District Court for the
                                       * Eastern District of Missouri.
      Defendant - Appellee,            *
                                       *
Federal Deposit Insurance Corporation, *
                                       *
      Movant - Appellee.               *
                                 ___________

                            Submitted: February 14, 2000

                                Filed: July 28, 2000
                                 ___________

Before RICHARD S. ARNOLD, HEANEY, and LOKEN, Circuit Judges.
                           ___________

LOKEN, Circuit Judge.

       Rhonda Tenkku resigned as Vice President and Cashier of Normandy Bank in
June 1996, believing she had been wrongly blamed for negative statements in a May
1996 examination report issued by the Federal Deposit Insurance Corporation. She
then commenced this Title VII action against Normandy, alleging constructive
retaliatory discharge. Tenkku now appeals a series of interlocutory orders by the
district court1 denying in part her motion to compel discovery from the FDIC, ordering
her to return to the FDIC any copies of its May 1996 report, and imposing a discovery
sanction. We dismiss the appeal for lack of jurisdiction.

       In October 1997, Tenkku served documentary and testimonial subpoenas on an
FDIC examiner and its custodian of records. The FDIC moved to quash the subpoenas
and also moved for an order compelling Tenkku to return the copy of the May 1996
report she took when she left Normandy. In May 1998, the district court ordered
Tenkku to return the report and ordered the FDIC to provide her a redacted copy of the
report. Tenkku returned the report and then unsuccessfully petitioned this court for a
writ of mandamus to review the May 1998 order. The FDIC provided her a redacted
copy of the report on May 29.

       Instead of being resolved, the discovery dispute widened. Over a period of
months, Tenkku moved to compel the FDIC to produce an unredacted report; argued
that the court, rather than the FDIC, should have determined what would be redacted;
and fought over the terms of a protective order governing discoverable examination
documents. Ultimately, the district court reviewed the full May 1996 report, the
FDIC’s redactions, and other requested FDIC documents in camera. On February 9,
1999, the court ordered the FDIC to produce additional documents and some
previously redacted portions of the report, and it imposed a sanction of $1,305.56 on
Tenkku for her behavior in dealing with these discovery matters. Tenkku appeals these
discovery orders.

       With few exceptions, our appellate jurisdiction is limited to “final decisions”of
the district court. 28 U.S.C. § 1291. “[A] decision is not final, ordinarily, unless it


      1
        The HONORABLE TERRY I. ADELMAN, United States Magistrate Judge for
the Eastern District of Missouri, to whom the case was assigned with the consent of the
parties. See 28 U.S.C. § 636(c); Fed. R. Civ. P. 73(b).

                                          -2-
ends the litigation on the merits and leaves nothing for the [district] court to do but
execute the judgment.” Cunningham v. Hamilton County, 527 U.S. 198, 204 (1999).
Cunningham held that a sanctions order against a party or her attorney is not an
appealable final order. See also Coleman v. Sherwood Med. Indus., 746 F.2d 445,
446-47 (8th Cir. 1984). Accordingly, we have no jurisdiction to consider Tenkku’s
appeal from the district court’s sanction order.

       The remainder of the appeal challenges district court orders requiring Tenkku to
turn over a copy of the FDIC’s May 1996 examination report, and refusing her
discovery requests for an unredacted copy of that report. “[P]retrial discovery orders
are not immediately appealable because they can be effectively reviewed after final
judgment.” Sedlock v. Bic Corp., 926 F.2d 757, 758 (8th Cir. 1991). This rule applies
to discovery against a nonparty such as the FDIC when the order is issued by the court
in which the main action is pending. See Horvath v. Letay, 343 F.2d 463, 464-65 (2d
Cir. 1965).2 Tenkku argues that this general rule does not apply here for two reasons.

       First, Tenkku argues that the district court’s May 1998 order requiring her to turn
over a copy of the May 1996 examination report was an injunction appealable under
28 U.S.C. § 1292(a)(1). We disagree. “Even though a discovery order may compel
a party to perform certain actions, and usually is enforceable by contempt, such an
order is not injunctive in nature because it does not grant or withhold substantive


      2
        By contrast, when a subpoena to a nonparty was issued by a different federal
court, an order by that court quashing the subpoena is normally appealable as the final
decision in the ancillary proceeding. See Republic Gear Co. v. Borg-Warner Corp.,
381 F.2d 551, 554 (2d Cir. 1967). Here, Tenkku relies on D.C. Circuit decisions
reviewing orders quashing or limiting subpoenas served on federal bank regulatory
agencies like the FDIC. But those cases involved ancillary subpoena proceedings and
therefore did not address this issue of appellate jurisdiction. See Schreiber v. Society
for Sav. Bancorp, Inc., 11 F.3d 217 (D.C. Cir. 1993); In re Subpoena Served upon the
Comptroller of the Currency, 967 F.2d 630 (D.C. Cir. 1992).

                                           -3-
relief.” 19 MOORE’S FEDERAL PRACTICE § 203.10[6][a] (Matthew Bender 3d ed.); see
Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 279 (1988). Had
Tenkku wanted to appeal the turn-over order immediately, she could have refused to
obey the order and appealed the resulting contempt order. See Corporacion Insular de
Seguros v. Garcia, 876 F.2d 254, 256-57 (1st Cir. 1989). Instead, she turned over the
report and unsuccessfully petitioned this court for a writ of mandamus. We reject her
belated attempt to appeal the May 1998 order as one granting an injunction.

       Second, Tenkku argues that the district court’s various discovery orders are
appealable under the collateral-order doctrine, which permits immediate appeal of the
“small category” of otherwise non-final orders “that are conclusive, that resolve
important questions separate from the merits, and that are effectively unreviewable on
appeal from the final judgment in the underlying action.” Cunningham, 527 U.S. at
204. This contention is without merit. The effect of these orders is to limit Tenkku’s
discovery of documents and testimony she considers relevant to the merits of her Title
VII claims. That issue is effectively reviewable on an appeal from the final judgment
on those claims. See Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 377
(1981); Sedlock, 926 F.2d at 758.

       The appeal is dismissed. Tenkku’s alternative request for a writ of mandamus
is denied.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-